Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/111,580 has a total of 14 claims pending in the application; there are 2 independent claim and 12 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 12/04/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 01/21/2020.
INFORMATION CONCERNING CLAIMS:
Claim Interpretation
1.	Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 4-7 and 11-14 are rejected based improper antecedent bases in the claims 
3.	Claim 4 recites the limitation "the selected data" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to replace “data the select” with --the selected write-back-target data--. Claim 11 recites a similar limitation and rejected based on the same ground of rejection. Claims 5-7 and 12-14 are rejected at least by virtue of their dependency from claim 4 and 11, respectively.
4.	Claim 6 recites the limitation “data the select” in line 7. There is insufficient antecedent basis for this limitation in the claim. Further, it is not clear whether the selected data refers to selected write-back target data or select read cache data. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamitsu et al. “Iwamitsu” (US 2011/0197023 A1) in view of TAKEI et al. “Takei” (US 2017/0017421 A1).
5. 	In regard to claim 1 Iwamitsu teaches:
“A storage control apparatus (e.g., ¶ 0083, Fig. 3, storage control device 10) comprising: a memory;” (e.g., ¶ 0085, Fig. 3, a cache memory 340 (CM in the figure), a local memory 350).
“and a processor (e.g., ¶ 0085, Fig. 3, a microprocessor 360) coupled to the memory and configured to: receive a release request for a first storage area in a virtual storage area,” (e.g., ¶ 0022, receiving a release command for releasing the second physical storage area corresponding to the virtual volume). However, Iwamitsu does not appear to expressly teach while Takei discloses:
“release, among unit storage areas included in a physical storage area, one or more first unit storage areas allocated to the first storage area from the first storage area, execute overwrite processing of writing 0 to each of the first unit storage areas at a timing asynchronous with the release of the first unit storage areas,” (e.g., ¶ 0116; ¶ 0194, cancellation of page allocation can be either necessarily performed in succession of the processes of FIG. 12, FIG. 13 or FIG. 8, or executed at an asynchronous timing as the processes) Write “0” to all area designated UNMAP command (e.g., release command).
“when a write request is received to write data to the virtual storage area, execute write processing in which an unallocated unit storage area among the unit storage areas included in the physical storage area is allocated to a write destination area for the write data in the virtual storage area.” (e.g., ¶¶ 0052-0053) in response to a write command, write data to cache and then write back data to logical volume.
Disclosures by Iwamitsu and Takei are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for allocating storage areas in RAID groups to virtual volumes taught by Iwamitsu to include the writing zeros (e.g., “0”) to logical areas in response to UNMAP command disclosed by Takei.
The motivation for including the writing zeros as taught by paragraph [0116] of Takei is to recognize zeros, by storage system, and perform the process of cancellation of page allocation so that page or storage areas can be considered unused or free and can be allocated for storing data.
Therefore, it would have been obvious to combine teaching of Takei with Iwamitsu to obtain the invention as specified in the claim. 
6. 	In regard to claim 8 Iwamitsu teaches: 
“A non-transitory computer-readable storage medium staring a program that causes a computer to execute a process (e.g., ¶ 0087), the process comprising: receiving a release request for a first storage area in a virtual storage area;” (e.g., ¶ 0022, receiving a release command for releasing the second physical storage area corresponding to the virtual volume).
releasing, among unit storage areas included in a physical storage area, one or more first unit storage areas allocated to the first storage area from the first storage area;” (e.g., Abstract; ¶ 0058, this invention allocates physical storage areas to virtual volumes 5 in units of chunks 7). However, Iwamitsu does not appear to expressly teach while Takei discloses:
“executing overwrite processing of writing 0 to each of the first unit storage areas at a timing asynchronous with the release of the first unit storage areas;” (e.g., ¶ 0116; ¶ 0194, cancellation of page allocation can be either necessarily performed in succession of the processes of FIG. 12, FIG. 13 or FIG. 8, or executed at an asynchronous timing as the processes) Write “0” to all area designated UNMAP command (e.g., release command).
“and when a write request is received to write data to the virtual storage area, executing write processing in which an unallocated unit storage area among the unit storage areas included in the physical storage area is allocated to a write destination area for the write data in the virtual storage area.” (e.g., ¶¶ 0052-0053) in response to a write command, write data to cache and then write back data to logical volume. The motivation for combining is based on the same rational presented for rejection of the claim 1.
7. 	In regard to claims 2 and 9 Takei further teaches: 
“wherein the processor is configured to when a write request is received to write data to the virtual storage area, store write data requested to be written into a primary cache, and respond to the write request.” (e.g., ¶ 0052, a response is returned to the host 100 notifying that the write process has completed).
8. 	In regard to claims 3 and 10 Iwamitsu further teaches 
“wherein the processor is configured to manage the first unit storage areas as unallocated unit storage areas.” (e.g., ¶¶ 0141, 0151). 

Allowable Subject Matter
9.	Claims 4-7 and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon are as follows:
1. 	DEGUCHI (US 20140201489 A1).

3. 	Kamran et al. (US 20200250089 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASHEM FARROKH/          Primary Examiner, Art Unit 2135
January 15, 2022